DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
2.	Applicant’s remarks received on 5/3/2022 with respect to the amended claims have been acknowledged but not found persuasive.  Currently claims 1, 2, and 4-8 are rejected; and claim 3 is canceled.
	Applicant argues that cited references fail to detect a distance in the height direction and the controller changes the display image according to the distance.  Examiner respectfully disagrees.  As cited in claim 1 rejection below, when the printer is moving away from the print surface beyond a predetermined threshold, image being displayed/printed would be changed in terms of stopping/termination.
	Applicant further argues that none of the cited references teaches printing a first line and a second line by moving the printing device in two different directions.  Examiner respectfully disagrees.  As cited in claim 1 rejection below, printing is executed in both main scan and sub-scan directions.  Sensors are installed for monitoring printing in multiple directions.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 5, 7, and 8 rejected under 35 U.S.C. 103 as being unpatentable over Gates et al (US Pub: 2008/0075512) and in further view of Nakata et al (US Pub: 2018/0250947) (Applicant supplied reference).
Regarding claim 1 (currently amended), Gates et al teaches: A printing device printing on a medium while being manually moved in relation to the medium [abstract], the printing device comprising: a detector detecting an amount of movement of the printing device in relation to the medium [p0035, claim 1]; a print head [p0028]; a display [p0021]; and a controller causing the print head to print a print image according to the amount of movement of the printing device detected by the detector, and causing the display unit to display a display image showing a current printing position in the print image according to the amount of movement of the printing device detected by the detector [p0035, p0054-p0057], wherein printing is executed by the movement of the printing device, in relation to the medium, in a first direction and a new line is executed by the movement of the printing device, in relation to the medium, in a second direction [p0004, p0030, p0035 (Printing is performed in 2D in both main scan and sub-scan directions/X-Y axis.  Sensors are available to sensing movement in different direction.)], wherein the detector detects a distance, in a third direction intersecting the first direction and the second direction, from the medium, and wherein the controller changes the display image according to the distance, in the third direction, detected by the detector [p0051, p0052 (A threshold distance in vertical direction for ensuring proper operation of the printer is inherently determined.  Nothing will be printed/displayed when the printer is too away from the medium in vertical direction.)].
In the same field of endeavor, Nakata et al detects the printer moving away from the medium, which would create a printing void: wherein the detector detects a distance, in a third direction intersecting the first direction and the second direction, from the medium, and wherein the controller changes the display image according to the distance, in the third direction, detected by the detector [p0077, p0078, p0085, p0179, claim 5 (When the printer is moved in Z-direction away from medium surface, image printed/displayed would change to termination.)].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to detect a distance from the medium that causes a printing void and display the void for warning purpose.

Regarding claim 2 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Gates et al further teaches: The printing device according to claim 1, wherein the control displays an image corresponding to a printed part including the current printing position, of the print image, as the display image, and causes the display to display the display image in such a way that a position in the display image corresponding to the current printing position in the print image coincides with a specified position on the display [fig. 6B, p0054-p0057].

Regarding claim 5 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Gates et al further teaches: The printing device according to claim 1, wherein the controller displays an image corresponding to the print image, as the display image, and displays the display image in a larger size than the print image [p0042].

Regarding claim 7 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Gates et al further teaches: The printing device according to claim 1, wherein54 the display is provided at a position corresponding to the print head, on an opposite surface that is an outer surface opposite to an outer surface where the print head is provided, of a plurality of outer surfaces of the printing device [figs. 1 and 2: 18, 22].  

	Claim 8 (currently amended) has been analyzed and rejected with regard to claim 1.

5.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gates et al (US Pub: 2008/0075512) and Nakata et al (US Pub: 2018/0250947) (Applicant supplied reference); and in further view of Miller et al (US Pub: 2007/0223982).
Regarding claim 6 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Gates et al further teaches: The printing device according to claim 1, wherein the controller displays image corresponding to the print image, as the display image, and displays a part corresponding to the current printing position in the print image, of the display image, in a larger size than other parts [p0042, p0058].  Gates et al is capable of enlarging or change attributes of the display image.  In the same field of endeavor, Miller et al displays only a printed portion and a position currently being printed [p0031, p0042].  Therefore, given Gates et al in view of Nakata et al’s prescription on enlarging any portion and Gates et al and Miller et al’s disclosure on displaying a portion printed and a position currently being printed, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to display the current printing position differently such as in larger size for emphasizing and recognition purpose.

Allowable Subject Matter
6.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	There is a new ground of rejection necessitated by the corresponding amendment presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
8.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
    
    /Fan Zhang/
								    Patent Examiner, Art Unit 2674